Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 1 of 14 PageID 106




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

 DANIEL BARRERA,

                        Plaintiff,

 v.                                           Case No. 6:20-cv-1639-RBD-GJK

 HOME PARAMOUNT PEST CONTROL
 CO.,

                       Defendant.
 ______________________________________

                                     ORDER

      This cause came on for consideration without oral argument on the

following motion:

        MOTION:     JOINT MOTION FOR APPROVAL OF THE
                    FLSA SETTLEMENT AND INCORPORATED
                    MEMORANDUM OF LAW (Doc. No. 27)

        FILED:      March 23, 2021

        _______________________________________________________

        THEREON it is RECOMMENDED that the motion be
        GRANTED in part and DENIED in part.
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 2 of 14 PageID 107




      I.     BACKGROUND.

      On September 4, 2020, Plaintiff filed a Complaint against Defendant for

violations of the Fair Labor Standards Act (“FLSA”) for failure to pay overtime

wages, 29 U.S.C. § 201 et seq. and the Family Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq. Doc. No. 1. On March 23, 2021, Plaintiff and Defendant

jointly moved the Court to approve their settlement agreement (the

“Agreement”) pursuant to the FLSA and to dismiss this case with prejudice (the

“Motion”). 1 Doc. No. 27.

      II.    LAW.

      In Lynn’s Food Stores, Inc. v. United States Department of Labor, 679 F.2d 1350,

1352-53 (11th Cir. 1982), the Eleventh Circuit addressed the means by which an

FLSA settlement may become final and enforceable:

             There are only two ways in which back wage claims
             arising under the FLSA can be settled or compromised
             by employees. First, under section 216(c), the Secretary
             of Labor is authorized to supervise payment to
             employees of unpaid wages owed to them . . . . The only
             other route for compromise of FLSA claims is provided
             in the context of suits brought directly by employees
             against their employer under section 216(b) to recover
             back wages for FLSA violations. When employees bring
             a private action for back wages under the FLSA, and
             present to the district court a proposed settlement, the


1 Plaintiff’s FMLA claim was resolved and the parties entered a settlement agreement and
release with respect to that claim. Doc. No. 27 at 2 n.2.
                                           2
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 3 of 14 PageID 108




             district court may enter a stipulated judgment after
             scrutinizing the settlement for fairness.

Thus, unless the parties have the Secretary of Labor supervise the payment of

unpaid wages owed or obtain the Court’s approval of the settlement agreement,

the parties’ agreement is unenforceable. Id.; see also Sammons v. Sonic-North

Cadillac, Inc., No. 6:07-cv-277-Orl-19DAB, 2007 WL 2298032, at *5 (M.D. Fla. Aug.

7, 2007) (noting that settlement of FLSA claim in arbitration proceeding is not

enforceable under Lynn’s Food because it lacked Court approval or supervision

by the Secretary of Labor). Before approving an FLSA settlement, the Court must

scrutinize it to determine if it is a fair and reasonable resolution of a bona fide

dispute. Lynn’s Food Store, 679 F.2d at 1354-55. If the settlement reflects a

reasonable compromise over issues that are actually in dispute, the Court may

approve the settlement. Id. at 1354.

      In determining whether the settlement is fair and reasonable, the Court

should consider the following factors:

             (1) the existence of collusion behind the settlement;
             (2) the complexity, expense, and likely duration of the
             litigation;
             (3) the stage of the proceedings and the amount of
             discovery completed;
             (4) the probability of plaintiff’s success on the merits;
             (5) the range of possible recovery; and
             (6) the opinions of counsel.

                                         3
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 4 of 14 PageID 109




Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir.

1994); Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, at

*2 (M.D. Fla. Jan. 8, 2007), report and recommendation adopted 2007 WL 219981

(M.D. Fla. Jan. 26, 2007). The Court should be mindful of the strong presumption

in favor of finding a settlement fair. See Cotton v. Hinton, 559 F.2d 1326, 1331 (5th

Cir. 1977). 2

       In FLSA cases, the Eleventh Circuit has questioned the validity of

contingency fee agreements. Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009)

(citing Skidmore v. John J. Casale, Inc., 160 F.2d 527, 531 (2d Cir. 1947) (“We have

considerable doubt as to the validity of the contingent fee agreement; for it may

well be that Congress intended that an employee’s recovery should be net[.]”)).

In Silva, the Eleventh Circuit stated:

                That Silva and Zidell entered into a contingency
                contract to establish Zidell’s compensation if Silva
                prevailed on the FLSA claim is of little moment in the
                context of FLSA. FLSA requires judicial review of the
                reasonableness of counsel’s legal fees to assure both that
                counsel is compensated adequately and that no conflict
                of interest taints the amount the wronged employee
                recovers under a settlement agreement. FLSA provides
                for reasonable attorney’s fees; the parties cannot
                contract in derogation of FLSA’s provisions. See Lynn’s

2 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to the
close of business on September 30, 1981.

                                                 4
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 5 of 14 PageID 110




              Food, 679 F.2d at 1352 (“FLSA rights cannot be abridged
              by contract or otherwise waived.”) (quotation and
              citation omitted). To turn a blind eye to an agreed upon
              contingency fee in an amount greater than the amount
              determined to be reasonable after judicial scrutiny runs
              counter to FLSA’s provisions for compensating the
              wronged employee. See United Slate, Tile & Composition
              Roofers v. G & M Roofing & Sheet Metal Co., 732 F.2d 495,
              504 (6th Cir. 1984) (“the determination of a reasonable
              fee is to be conducted by the district court regardless of
              any contract between plaintiff and plaintiff’s counsel”);
              see also Zegers v. Countrywide Mortg. Ventures, LLC, 569
              F. Supp. 2d 1259 (M.D. Fla. 2008).

Silva, 307 F. App’x at 351-52. 3 For the Court to determine whether the proposed

settlement is reasonable, counsel for the claimant must first disclose the extent to

which the FLSA claim has or will be compromised by the deduction of attorney’s

fees, costs or expenses pursuant to a contract between the plaintiff and his

counsel, or otherwise. Id. When a plaintiff receives less than a full recovery, any

payment (whether or not agreed to by a defendant) above a reasonable fee

improperly detracts from the plaintiff’s recovery. 4 Thus, a potential conflict can

arise between counsel and their client regarding how much of the plaintiff’s total




3In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir. R. 36-2.
4 From a purely economic standpoint, defendants are largely indifferent as to how their

settlement proceeds are divided as between plaintiffs and their counsel. Where a plaintiff is
receiving less than full compensation, payment of fees necessarily reduces the plaintiff’s
potential recovery.

                                              5
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 6 of 14 PageID 111




recovery should be allocated to attorney’s fees and costs. 5            It is the Court’s

responsibility to ensure that any such allocation is reasonable. See id. As the

Court interprets Lynn’s Food and Silva, where there is a compromise of the

amount due to the plaintiff, the Court should decide the reasonableness of the

attorney’s fees provision under the parties’ settlement agreement using the

lodestar method as a guide. In such a case, any compensation for attorney’s fees

beyond that justified by the lodestar method is unreasonable unless exceptional

circumstances would justify such an award.

       An alternate means of demonstrating the reasonableness of attorney’s fees

and costs was set forth in Bonetti v. Embarq Management Co., 715 F. Supp. 2d 1222

(M.D. Fla. 2009). In Bonetti, the Honorable Gregory A. Presnell held:

              In sum, if the parties submit a proposed FLSA
              settlement that, (1) constitutes a compromise of the
              plaintiff’s claims; (2) makes full and adequate disclosure
              of the terms of settlement, including the factors and
              reasons considered in reaching same and justifying the
              compromise of the plaintiff’s claims; and (3) represents
              that the plaintiff’s attorneys’ fee was agreed upon separately
              and without regard to the amount paid to the plaintiff, then,
              unless the settlement does not appear reasonable on its face or
              there is reason to believe that the plaintiff’s recovery was
              adversely affected by the amount of fees paid to his attorney,
              the Court will approve the settlement without separately


5 This potential conflict is exacerbated in cases where the defendant makes a lump sum offer
which is less than full compensation, because any allocation between fees and the client’s
recovery could become somewhat arbitrary.
                                             6
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 7 of 14 PageID 112




             considering the reasonableness of the fee to be paid to
             plaintiff’s counsel.

Bonetti, 715 F. Supp. 2d at 1228 (emphasis added). Judge Presnell maintained that

if the matter of attorney’s fees is “addressed independently and seriatim, there is

no reason to assume that the lawyer’s fee has influenced the reasonableness of

the plaintiff’s settlement.” Id. The undersigned finds this reasoning persuasive.

      III.   ANALYSIS.

             A. Settlement Amount.

      This case involves disputed issues of FLSA liability, which constitutes a

bona fide dispute. Doc. No. 27 at 5. The parties are represented by independent

counsel. Doc. No. 27 at 12. Under the Agreement, Plaintiff is receiving $1,050.00

in unpaid wages and $1,050.00 in liquidated damages. Doc. No. 27-1 at 3. In

answers to court interrogatories, Plaintiff claims he is owed $9,214.66 (including

liquidated damages) for unpaid wages. Doc. Nos. 22 at 4; 27 at 3.

      Since Plaintiff is receiving less than the amounts he claims in his

interrogatory answers he has compromised his claim under the FLSA.               See

Caseres v. Texas de Brazil (Orlando) Corp., No. 6:13-cv-1001-Orl-37KRS, 2014 WL

12617465, at *2 (M.D. Fla. Apr. 2, 2014) (“Because [plaintiff] will receive under the

settlement agreement less than she averred she was owed under the FLSA, she

has compromised her claim within the meaning of Lynn’s Food Stores.”). After
                                         7
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 8 of 14 PageID 113




receiving sufficient information to make informed decisions, the parties decided

to settle their dispute. Doc. No. 27 at 4, 7. The parties cite numerous factors that

support the reasonableness of their settlement.        Id. at 7.   Considering the

foregoing, and the strong presumption favoring settlement, even if Plaintiff

compromised his claims, the settlement amount is fair and reasonable.

               B. Attorney’s Fees and Costs.

         Under the Agreement, Plaintiff’s counsel will receive $1,400 in attorney’s

fees and costs. Doc. No. 27-1 at 4. The parties represent that attorney’s fees and

costs were negotiated separately from Plaintiff’s recovery. Doc. No. 27 at 4. The

settlement is reasonable on its face, and the parties’ representation adequately

establishes that the issue of attorney’s fees and costs was agreed upon separately

and without regard to the amount paid to Plaintiff. See Bonetti, 715 F. Supp. 2d at

1228. Thus, the Agreement is a fair and reasonable settlement of Plaintiff’s FLSA

claim.

               C. General Release

         The Agreement contains a general release. Doc. No. 27 at 4; 27-1 at 1-2.

Courts within this District have questioned the propriety of such a provision

when evaluating the fairness and reasonableness of FLSA settlements. With

regard to general releases, U.S. District Judge Steven D. Merryday explained:


                                          8
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 9 of 14 PageID 114




            An employee seeking to vindicate his FLSA rights often
            desperately needs his wages, and both the employee
            and the employer want promptly to resolve the matter.
            In a claim for unpaid wages, each party estimates the
            number of hours worked and the plaintiff’s wage (i.e.,
            establishes a range of recovery), and the court evaluates
            the relative strength of the parties’ legal argument
            asserted in the particular case. However, in an FLSA
            action, neither party typically attempts to value the
            claims not asserted by the pleadings but within the
            scope of a pervasive release—that is, those “known and
            unknown,” or “past, present, and future,” or “statutory
            or common law,” or other claims included among the
            boiler plate, but encompassing, terms unfailingly folded
            into the typical general release. Absent some knowledge
            of the value of the released claims, the fairness of the
            compromise remains indeterminate.

Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1351–52 (M.D. Fla. 2010).

      General release provisions have been approved when the plaintiff receives

separate consideration. See Middleton v. Sonic Brands L.L.C., No. 6:13-cv-386-Orl-

28KRS, 2013 WL 4854767, at *3 (M.D. Fla. Sept. 10, 2013) (approving FLSA

settlement providing $100.00 as separate consideration for a general release).

The parties represent in the Motion that Plaintiff will receive $300 for the general

release which was negotiated separately. Doc. No. 27 at 4; 27-1 at 4. As the

parties represent that separate consideration was received for the general release,

the general release does not prevent approval of the Agreement.




                                         9
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 10 of 14 PageID 115




             D. Confidentiality and Mutual Non-Disparagement

       Paragraph 7 of the Agreement contains a confidentiality provision (¶7(a))

 and mutual non-disparagement clauses (¶7(b) and (c)). Doc. No. 27 at 4; 27-1 at

 ¶7. “Provisions in a FLSA settlement agreement that call for keeping the terms

 of the settlement confidential or prohibiting disparaging remarks contravene

 FLSA policy and attempt to limit an individual’s rights under the First

 Amendment.” Housen v. Econosweep & Maint. Servs., Inc., No. 3:12-cv-461-J-

 34TEM, 2013 WL 2455958, at *2 (M.D. Fla. Jun. 6, 2013); see also Weldon v.

 Backwoods Steakhouse, Inc., No. 6:14–cv–79–Orl–37TBS, 2014 WL 4385593, at *4

 (M.D. Fla. Sept. 4, 2014) (noting that courts typically reject non-disparagement

 clauses in FLSA settlement agreements).

       Courts within this circuit routinely reject confidentiality clauses in FLSA

 settlement agreements because they “‘thwart[] Congress’s intent to ensure

 widespread compliance with’ the FLSA.” Pariente v. CLC Resorts and Devs., Inc.,

 No. 6:14-cv-615-Orl-37TBS, 2014 WL 6389756, at *5 (M.D. Fla. Oct. 24, 2014). Such

 provisions are rejected because they are inherently unenforceable due to the

 public filing of the settlement agreements containing the confidentiality clauses.

 Manso v. D. & R. Granite & Marble, LLC, 2018 U.S. Dist. LEXIS 165505, at *4 (M.D.

 Fla. Sept. 10, 2018) (where parties affirmatively filed their agreement in the

                                        10
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 11 of 14 PageID 116




 public record confidentiality is non-existent); Housen v. Econosweep & Maint.

 Servs., Inc., 2013 WL 2455958, at *2 (M.D. Fla. Jun. 6, 2013) (confidentiality clauses

 are unenforceable when the settlement agreement is filed on the public docket

 and citing authority). The Agreement has been filed in this case and is public

 record.    On this basis, and based on the aforementioned policy reason, the

 confidentiality provision is unenforceable.

        However, this Court has approved non-disparagement clauses in FLSA

 settlement agreements where the non-disparagement provisions were mutual. 6

 Bell v. James C. Hall, Inc., No. 6:16-CV-218-ORL-41TBS, 2016 WL 5339706, at *3

 (M.D. Fla. Aug. 16, 2016), report and recommendation adopted, No. 6:16-CV-218-

 ORL-41TBS, 2016 WL 5146318 (M.D. Fla. Sept. 21, 2016). As the non-

 disparagement provisions here are mutual, they do not preclude approving the

 Agreement.

               E. Modification

        Paragraph 12 of the Agreement states, “This Agreement may not be

 amended, modified, altered, or changed, except by a written agreement which is

 both signed by all parties and which makes specific reference to this Agreement.”

 Doc. No. 27-1 at 7. This provision appears to attempt to negate the necessity of


 6Plaintiff has also received separate consideration of $100 for the non-disparagement
 agreement. Doc. No. 27 at 4.
                                               11
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 12 of 14 PageID 117




 Court approval of the Agreement, as it provides for the parties to modify the

 Agreement without any limitation regarding when the Agreement can be

 modified. Thus, it is unenforceable. See Madison v. United Site Servs. of Fla., Inc.,

 No. 6:16-CV-1991-ORL-41DCI, 2018 WL 2197757, at *1 (M.D. Fla. May 14, 2018)

 (“Pursuant to Lynn’s Food Stores, Inc., 679 F.2d at 1355, any future modifications

 to the Settlement Agreements are unenforceable absent judicial approval.”).

              F. Severability

       Even though the confidentiality and modification provisions are

 unenforceable, approval of the Agreement is not precluded. The Agreement

 contains a severability clause, providing:

              Should any provision of this Agreement set forth herein
              be declared illegal or unenforceable by any court of
              competent jurisdiction such that it cannot be modified
              to be enforceable, excluding the general release
              language, such provision shall immediately become
              null and void, leaving the remainder of this Agreement
              in full force and effect. However, if any portion of the
              general release language is ruled to be unenforceable
              for any reason, BARRERA shall return the Settlement
              Sum paid hereunder by HOME PARAMOUNT.

 Doc. No. 27-1 at 6 ¶9.

       Pursuant to the severability clause, the Court may strike the modification

 and confidentiality provisions from the Agreement without impacting the

 enforceability of the remainder of the Agreement. See Pariente v. CLC Resorts &
                                          12
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 13 of 14 PageID 118




 Devs., Inc., No. 6:14-CV-615-ORL, 2014 WL 6389756, at *5-6 (M.D. Fla. Nov. 14,

 2014) (striking confidentiality clause pursuant to severability clause). Thus, it is

 recommended that the confidentiality (¶7(a)) and the modification (¶12)

 provisions be stricken by the Court.

       IV.     CONCLUSION.

       Based on the foregoing, it is RECOMMENDED that the Court enter an

 order GRANTING in part and DENYING in part the Motion (Doc. No. 27) as

 follows:

       1. That the Court STRIKE the modification and confidentiality provisions

            of paragraphs 7(a) and 12 from the Agreement;

       2. That the Motion (Doc. No. 27) be GRANTED to the extent that the

            Court finds the Agreement (Doc. No. 27-1), with the modifications set

            forth above, to be a fair and reasonable compromise of Plaintiff’s FLSA

            claim;

       3. That the case be DISMISSED with prejudice; and

       4. That the Motion be otherwise DENIED.

                               NOTICE TO PARTIES

       A party has fourteen days from this date to file written objections to the

 Report and Recommendation’s factual findings and legal conclusions. Failure to


                                         13
Case 6:20-cv-01639-RBD-GJK Document 28 Filed 04/09/21 Page 14 of 14 PageID 119




 file written objections waives that party’s right to challenge on appeal any

 unobjected-to factual finding or legal conclusion the district judge adopts from

 the Report and Recommendation. 11th Cir. R. 3-1. To expedite the final

 disposition of this matter, if the parties have no objection to this Report and

 Recommendation, they may promptly file a joint notice of no objection.

       RECOMMENDED in Orlando, Florida, on April 9, 2021.




 Copies furnished to:
 District Judge
 Courtroom Deputy
 Counsel of Record
 Unrepresented parties




                                       14
